Name: Council Regulation (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the Community
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31992R2332Council Regulation (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the Community Official Journal L 231 , 13/08/1992 P. 0001 - 0008 Finnish special edition: Chapter 3 Volume 44 P. 0154 Swedish special edition: Chapter 3 Volume 44 P. 0154 COUNCIL REGULATION (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament(1) , Whereas Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79(2) , has been substantially amended; whereas, following a number of successive consolidations of the Community rules on wine, it is appropriate, for reasons of logic and clarity, also to consolidate the said Regulation; Whereas Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market on wine(3) , contains rules for the preparation and marketing of tabel wines; whereas it is necessary to supplement those rules by laying down corresponding provisions for all sparkling wines produced in the Community, taking into account the fact that the quality sparkling wines produced in specified regions are quality wines psr (hereinafter called 'quality sparkling wines psr') and must therefore also comply with Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions(4) ; whereas it is necessary to lay down special rules relating to the production and marketing of these sparkling wines as laid down by this Regulation; Whereas it is desirable that these sparkling wines should be governed by common rules in respect of production, marketing and controls so as to avoid distortions of competition and ensure protection of the consumer whilst maintaining qualitative distinctions; Whereas a measure of this type will help to guide the consumer in his choice by providing the necessary assurance that each of the products offered to him satisfies specific quality requirements; whereas it will, by the same token, protect the interests of the producers, promote intra-Community trade, increase demand and therefore lead to the expansion of market outlets for wine; Whereas all sparkling wines, together with the grape musts and wines used in producing them must be subject to minimum quality requirements; whereas it should therefore be stipulated that the abovementioned basic products must be table wines or products suitable for yielding table wines, or quality wines psr or products suitable for yielding quality wines psr; Whereas the quality requirements should be applied not only to the basic products but also to the methods of preparation and to the finished products; whereas it is also in the interests of both producer and consumer to provide for appropriate market preparation requirements; Whereas, in view of the fact that rectified concentrated grape must is authorized for use in wine-making by Regulation (EEC) No 822/87, and in order to encourage the use of vine products as raw materials for the manufacture of sparkling wines, it should be provided that producers of sparkling wine may use rectified concentrated grape must; whereas, in order to avoid negative effects on quality, Member States should be able to prohibit the use of concentrated grape must in the manufacture of sparkling wines; Whereas experience has shown the need for a clearer definition of the composition of the tirage liqueur used for the manufacture of sparkling wine, particularly with regard to quality sparkling wine psr; whereas the wine used to constitute a vinous suspension of yeast need not necessarily be of the same origin as the wine to which the suspension is added to induce secondary fermentation; Whereas the location of a vineyard and the annual weather conditions affecting it, and wine-growing techniques, including in particular the oenological practices and processes used immediately after the grape harvest, determine to a large extent the characteristics of a quality sparkling wine psr; whereas, for this reason, and to reduce the risk of adulteration when raw materials change hands, it should be laid down that the processing or grapes into must and the processing of the must thus obtained into wine and the manufacture of sparkling wine from these products must take place within or in the immediate vicinity of the specified region where the grapes used were harvested; Whereas, in order to protect the producers of the quality sparkling wines psr concerned from losses resulting from a break with traditional commercial practices, Member States should be granted the option of authorizing, by way of exception, that a quality wine psr may be adjusted by adding to the cuvÃ ©e one or more wine sector products which do not originate in the specified region of which the sparkling wine bears the name; whereas Member States should also be granted the option of authorizing, in certain cases, that a quality sparkling wine psr may be produced outside the specified region of which the sparkling wine bears the name; Whereas the use of modern preparation methods, the fragility of certain wines used in the composition of the cuvÃ ©e and the quality of production justify shortening the minimum preparation period for quality sparkling wines from nine to six months where the fermentation process designed to make the wines sparkling takes place in closed tanks; whereas, on the other hand, with the aim of increasing the quality of these sparkling wines, the duration of the fermentation designed to make the cuvÃ ©e sparkling and the duration of the presence of the cuvÃ ©e on the lees should be extended; Whereas, in order to ensure that only traditional practices are used in the preparation of quality sparkling wines of the aromatic type and of quality sparkling wines psr of the armoatic type, it is necessary to specify that such sparkling wines may be obtained only from grape musts or partially fermented grape musts obtained from certain varieties; whereas provision should, however, be made that quality sparkling wines of the aromatic type may be obtained from wines coming from grapes of the 'Prosecco' variety harvested in certain regions of Italy, given that these wines are traditionally used for the production of sparkling wines of the aromatic type; Whereas, in order to ensure the quality of sparkling wines of the aromatic type and of quality sparkling wines psr of the aromatic type, it should be stipulated that the use of traditional practices implies control of the fermentation process by refrigeration or other physical processes, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down rules supplementing those contained in Regulation (EEC) No 822/87 as regards the production and marketing of the sparkling wines, defined in item 15 of Annex I to the said Regulation. The supplementary rules shall apply to the following categories: (a) 'sparkling wines' complying with the definition in item 15 of Annex I to Regulation (EEC) No 822/87 and Titles I and II of this Regulation; (b) 'quality sparkling wines', including those of the aromatic type, complying with the definition in item 15 of Annex I to Regulation (EEC) No 822/87 and Titles I and III of this Regulation; (c) the 'quality sparkling wines produced in specified regions', including those of the aromatic type, referred to in the second indent of the second subparagraph of Article 1 (2) of Regulation (EEC) No 823/87 and complying with Titles I and III of this Regulation. Hereinafter these wines shall be called 'quality sparkling wines psr'. TITLE I General provisions concerning all categories of sparkling wines Article 2 For the purposes of this Regulation: (a) cuvÃ ©e means: - the grape must, - the wine, or - the mixture of grape musts or wines with different characteristics, intended for the preparation of a specific type of the sparkling wines; (b) tirage liqueur means: the product added to the cuvÃ ©e to provoke secondary fermentation; (c) expedition liqueur means: the product added to the sparkling wines to give them special taste qualities. Article 3 The expedition liqueur may contain only: - sucrose, - grape must, - grape must in fermentation, - concentrated grape must, - rectified concentrated grape must, - wine, or - a mixture thereof, with the possible addition of wine distillate. Article 4 1. Without prejudice to enrichment authorized pursuant to Regulation (EEC) No 822/87 and, where appropriate, Regulation (EEC) No 823/87 for the constituents of a cuvÃ ©e, any enrichment of the cuvÃ ©e shall be prohibited. However, each Member State may, where weather conditions in its territory make this necessary, authorize the enrichment of the cuvÃ ©e at the place of preparation of the sparkling wines, provided that: (a) none of the constituents of the cuvÃ ©e has previously undergone enrichment; (b) the said constituents are derived solely from grapes harvested in its territory; (c) the process of enrichment is carried out in a single operation; (d) the following limits are not exceeded: - 3,5 % vol. for a cuvÃ ©e composed of constituents from wine-growing zone A, provided that the natural alcoholic strength by volume of each constituent is at least 5 % vol. However, in years when weather conditions are exceptionally unfavourable, the limit of 3,5 % vol. may be raised to 4,5 % vol. provided that the natural alcoholic strength by volume of each constituent of the cuvÃ ©e is at least 5 % vol., - 2,5 % vol. for a cuvÃ ©e composed of constituents frome wine-growing zone B, provided that the natural alcoholic strength by volume of each constituent is at least 6 % vol. However, in years when weather conditions are exceptionally unfavourable, the limit of 2,5 % vol. may be raised to 3,5 % vol. provided that the natural alcoholic strength by volume of each constituent of the cuvÃ ©e is at least 6 % vol., - 2 % vol. for a cuvÃ ©e composed of constituents from wine-growing zone C I (a), C I (b), C II, C III (a) or C III (b), provided that the natural alcoholic strength by volume of each constituent is at least 7,5 % vol., 8 % vol, 8,5 % vol, or 9 % vol. respectively. The above limits shall in no way prejudice the application of the second subparagraph of Article 67 (2) of Regulation (EEC) No 822/87 to cuvÃ ©es, intended for the preparation of sparkling wines, referred to in point (a) of the second paragraph of Article 1; (e) the method used is addition of dry sucrose, of concentrated grape must or of rectified concentrated grape must. Enrichment may be achieved by addition of sucrose or concentrated must where that method is traditionally or exceptionally practised in the Member State concerned, in accordance with rules existing as at 24 November 1974. However, Member States may exclude the use of concentrated grape must. 2. The addition of tirage liqueur and expedition liqueur shall be considered neither as enrichment nor as sweetening. The addition of tirage liqueur may not cause an increase in the total alcoholic strength by volume of the cuvÃ ©e of more than 1,5 % vol. The addition of edition liqueur shall be carried out in such a way as not to increase the actual alcoholic strength by volume of the sparkling wines by more than 0,5 % vol. 3. Sweetening of the cuvÃ ©e and its constituents shall be prohibited. 4. In addition to any acidification of deacidification of the constituents of the cuvÃ ©e in accordance with Regulation (EEC) No 822/87 the cuvÃ ©e may be subject to acidification or deacidification. Acidification and deacidification of the cuvÃ ©e shall be mutually exclusive. Acidification may be carried out only up to a maximum of 1,5 grams per litre, expressed as tartaric acid, i.e. 20 milliequivalents per litre. In years of exceptional weather conditions, the maximum limit of 1,5 grams per litre or 20 milliequivalents per litre may be raised to 2,5 grams per litre or 34 milliequivalents per litre, provided that the natural acidity of the products is not less than 3 g/l, expressed as tartaric acid, or 40 milliequivalents per litre. 5. Detailed rules for the aplication of this Article, and in particular authorizations for the exceptional enrichment or acidification referred to in the second subparagraph of the first indent and the second subparagraph of the second indent of paragraph 1 (d) and the fourth subparagraph of paragraph 4, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 5 1. The carbon dioxide contained in the sparkling wines may be produced only as a result of the alcoholic fermentation of the cuvÃ ©e from which such wine is prepared. 2. Except in the case of fermentation intended to transform grapes or grape must or grape must still in fermentation directly into sparkling wine, this fermentation may result only from the addition of tirage liqueur. It may take place only in bottles or closed vats. 3. The use of carbon dioxide in the process of racking by counter-pressure shall be authorized under supervision and provided that it does not increase the pressure of the carbon dioxide contained in the sparkling wines. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 6 1. Member States shall exercise supervision over the production and marketing of the sparkling wines. 2. Producers of the sparkling wines shall be required to make a declaration to this effect to the competent authority of the Member State on whose territory the wine in question is prepared. Without prejudice to Article 71 of Regulation (EEC) No 822/87, the producers of the sparkling wines shall keep registers of raw materials, cuvÃ ©es and processing. 3. Detailed rules for the application of this Article, in particular as regards the nature of the supervision, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 7 1. The provisions laid down in this Regulation, except those of Article 6, shall not apply to dietetic sparkling wines. 2. Rules applicable to the marketing of dietetic sparkling wines and designed to prevent confusion between the latter and the sparkling wines shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. TITLE II Special prvosions concerning sparkling wines referred to in point (a) of the second paragraph of Article 1 Article 8 The total alcoholic strength by volume of the cuvÃ ©es intended for the preparation of sparkling wines shall be not less than 8,5 % vol. Article 9 The tirage liqueur for sparkling wines may contain only yeast dried or in wine suspension, and: - grape must, - grape must in fermentation, - concentrated grape must, - rectified concentrated grape must, or - sucrose wine. Article 10 Without prejudice to the second subparagraph of Article 67 (2) of Regulation (EEC) No 822/87, the actual alcoholic strength by volume of sparkling wines, including the alcohol contained in any expedition liqueur added, shall be not less than 9,5 % vol. Article 11 1. Without prejudice to any more restrictive provisions which Member States may apply to sparkling wines produced on their territory, the total sulphur dioxide content of sparkling wines may not exceed 235 milligrams per litre. 2. Where climatic conditions have made this necessary in certain wine-growing areas of the Community, the Member States concerned may authorize the maximum total sulphur dioxide content of the wine referred to in paragraph 1 and produced within their territory to be incerased by a maximum of 40 milligrams per litre on condition that wines which have benefited from such permission are not exported from the Member States in question. 3. The Commission shall submit to the European Parliament and Council before 1 April 1993 a report, based on experience acquired, on maximum sulphur dioxide contents, accompanied, where appropriate, by poposals, on which the Council shall act in accordance with the procedure referred to in Article 43 (2) of the Treaty before 1 September 1993. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. TITLE III Special provisions regarding quality sparkling wines and quality sparkling wines psr Article 12 1. The total alcoholic strength by volume: (a) of the cuvÃ ©es intended for the manufacture of quality sparkling wines psr shall be not less than 9 % vol; (b) of the cuvÃ ©es indended for the manufacture of quality sparkling wines psr shall be not less than: - 9,5 % vol. in C III wine-growing zones, - 9 % vol. in other wine-growing zones. However, the cuvÃ ©es intended for the manufacture of certain quality sparkling wines psr appearing on a list to be adopted and manufactured from a single vine variety, may have a total alcoholic strength by volume not less than 8,5 % vol. 2. A list of the quality sparkling wines psr referred to in point (b) of the second subparagraph of paragraph 1 shall be drawn up in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 13 The actual alcoholic strength by volume of quality sparkling wines, and quality sparkling wines psr, including the alcohol contained in any expedition liqueur added, shall be not less than 10 % vol. Article 14 1. Quality sparkling wines psr shall be produced only: - from grapes of vine varieties which appear on the list provided for in Article 4 (1) of Regulation (EEC) No 823/87 and are harvested within the specified region, - by processing the grapes as referred to in the first indent into must and processing the must thus obtained into wine and by producing sparkling wine from these products within the specified region where the grapes used were harvested. 2. Notwithstanding the first indent of paragraph 1, in the case of a traditional practice governed by special provisions of the Member State of production, that Member State may permit, until 31 December 1995 at the latest, by means of express authorizations and subject to appropriate control, that a quality sparkling wine psr be obtained by adjusting the basic product of that wine by adding one or more wine-sector products which do not originate in the specified region whose name is borne by the wine, provided that: - this type of added wine-sector product is not produced in that specified region with the same characteristics as products not originating therein, - this adjustment is consistent with the oenological practices and definitions referred to in Regulation (EEC) No 822/87, - the total volume of added wine-sector products which do not originate in the specified region does not exceed 10 % of the total volume of products used which originate in the specified region. However the Commission may, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87, authorize the Member State to allow in exceptional cases a percentage of added products higher than 10 %, but not more than 15 %. 3. Notwithstanding the second indent of paragraph 1, a quality sparkling wine psr may be produced in an area in immediate proximity, where this has been expressly authorized by the Member State concerned subject to certain conditions. Member States may also, on the basis of individual authorizations or express authorizations for a period of less than five years and subject to appropriate control, permit a quality sparkling wine psr to be prepared even outside an area in the immediate proximity to the specified region: (a) where this is a traditional practice in use at least since 24 November 1974 or, in the case of Member States which acceded to the Community after that date, before the effective date of their accession; (b) in other cases and in the case of a practice in use before 1 September 1989, for a transitional period ending on 31 August 1992. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. They shall include in particular the definition of areas in immediate proximity to a specified region, account being taken in particular of the geographical situation and administrative structures. Article 15 1. In preparing the tirage liqueur intended for the manufacture of quality sparkling wine, only the following may be used in addition to dried yeasts or yeasts in wine suspension, sucrose and concentrated grape must, whether or not rectified: - grape must or grape must in fermentation from which a wine suitable for yielding a table wine can be obtained, - wines suitable for yielding a table wine, - table wines, or - quality wines psr. In preparing the tirage liqueur intended for the manufacture of quality sparkling wine psr, only the following may be used in addition to dried yeasts or yeasts in wine suspension, sucrose and concentrated grape must, whether or not rectified: - grape must, - grape must in fermentation, - wine, - quality wine psr, suitable for yielding the same quality sparkling wine psr as that to which the tirage liqueur is added. 2. Notwithstanding point 15 of Annex I to Regulation (EEC) No 822/87, quality sparkling wines and quality sparkling wines psr, when kept at a temperature of 20 °C in closed containers, shall have an excess pressure of not less than 3,5 bars. However, for quality sparkling wines and quality sparkling wines psr kept in containers of a capacity of less than 25 centilitres, the minimum excess pressure shall be 3 bars. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 16 1. Without prejudice to any more restrictive provisions which Member States may apply to quality sparkling wines and to quality sparkling wines psr, produced within their territory, the total sulphur dioxide content of these sparkling wines shall not exceed 185 milligrams per litre. 2. Where climatic conditions have made this necessary in certain wine-growing areas of the Community, the Member States concerned may authorize the maximum total sulphur dioxide content of the wine referred to in paragraph 1 and produced within their territory to be increased by a maximum of 40 milligrams per litre on condition that wines which have benefited from such permission are not exported from the Member States in question. 3. The Commission shall submit to the European Parliament and the Council before 1 April 1993, in the light of the experience acquired, a report on maximum sulphur dioxide levels, accompanied, where appropriate, by proposals on which the Council shall act in accordance with the procedure referred to in Article 43 (2) of the Treaty before 1 September 1993. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 17 1. The duration of the process of making quality sparkling wines and quality sparkling wines psr, including ageing in the undertaking where they are made and reckoned from the start of the fermentation process designed to make the wines sparkling, may not be: (a) less than six months where the fermentation process designed to make the wines sparkling takes place in closed tanks; (b) less than nine months where the fermentation process designed to make the wines sparkling takes place in the bottles. 2. The duration of the fermentation process designed to make the cuvÃ ©e sparkling and the duration of the presence of the cuvÃ ©e on the lees shall not be less than the following periods: (a) for the method of fermentation in closed tanks: - 80 days, - 30 days if the fermentation takes place in containers with stirrers; (b) for the method of fermentation in the bottle: 60 days. 3. Before 1 September 1993, the Council, acting by a qualified majority on a proposal from the Commission, may alter the periods of fermentation and of presence on the lees indicated in paragraph 2, in a manner compatible with the state of scientific knowledge and technological developments. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 18 1. Quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may be produced only by using as the sole constituents of the cuvÃ ©e grape musts or grape musts in fermentation which were obtained from the vine varieties listed in Annex I. The same shall apply to quality sparkling wines psr of the aromatic type provided these varieties are recognized as suitable for the production of quality wines psr in the specified region whose name the quality sparkling wines psr bear. However, quality sparkling wine of the aromatic type may be produced by using as constituents of the cuvÃ ©e wines obtained from grapes of the 'Prosecco' vine variety harvested in the regions of Trentino-Alto Adige, Veneto and Friuli-Venezia Giulia. Only refrigeration or other physical processes may be used to control the fermentation procedure before and after the cuvÃ ©e has been constituted, in order to make the cuvÃ ©e sparkling. The addition of expedition liqueur shall be prohibited. 2. Notwithstanding Article 13, the actual alcoholic strength by volume of quality sparkling wines of the aromatic type and of quality sparkling wines psr of the aromatic type may not be less than 6 % vol. The total alcoholic strength by volume of quality sparkling wines of the aromatic type and of quality sparkling wines psr of the aromatic type may not be less than 10 % vol. 3. Notwithstanding the first subparagraph of Article 15 (2), quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type shall, when kept at a temperature of 20 °C in closed containers, have an excess pressure of not less than 3 bars. 4. Notwithstanding Article 17, the duration of the process of making quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may not be less than one month. Article 19 Producer Member States may specify any additional or more stringent characteristics or conditions of production and movement for quality sparkling wines as referred to in this Title in their territory. TITLE IV Final provisions Article 20 The methods of analysis to be used for the purposes of this Regulation shall be those referred to in Article 74 of Regulation (EEC) No 822/87. Article 21 The Member States and the Commission shall communicate to each other the data required for applying this Regulation. The arrangements for communication and dissemination of these data shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 22 All sparkling wines covered by Article 1 that met the requirements of this Regulation or those of Regulation (EEC) No 358/79 in force at the time when they were produced but the production conditions or analytical characteristics of which no longer meet the requirements of this Regulation as a result of amendments thereto may be held for sale, put on the market or exported until stocks are exhausted. Article 23 1. Regulation (EEC) No 358/79 ist hereby repealed. 2. References to the Regulation repealed under paragraph 1 shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex II. Article 24 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The Presidient J. GUMMER (1) OJ No C 149, 18. 6. 1990, p. 263. (2) OJ No L 54, 5. 3. 1979, p. 130. Regulation as last amended by Regulation (EEC) No 1759/92 (OJ No L 180, 1. 7. 1992, p. 31). (3) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1756/92 (OJ No L 180, 1. 7. 1992, p. 27). (4) OJ No L 84, 27. 3. 1987, p. 59. Regulation as last amended by Regulation (EEC) No 3896/91 (OJ No L 368, 31. 12. 1991, p. 3). ANNEX I List of the varieties of vine from which quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type may be obtained Aleatico N Ã Ã ³Ã ½Ã ±Ã ´Ã ©Ã ªÃ ¯ (Assyrtiko) Bourboulenc Branchetto N Clairette Colombard Freisa N Gamay Gewuerztraminer GirÃ ² N Ã Ã «Ã µÃ ªaaÃ ±Ã ½Ã ¨Ã ±Ã ¡ (Glykerythra) Huxelrebe Macabeu, Malvasia (all) Mauzac blanc and rosÃ © Monica N Ã Ã ¯Ã ³Ã ·Ã ¯oessÃ «aaÃ ±Ã ¯ (Moschofilero) Mueller-Thurgau Muscats (all) Parellada Perle Picpoul Poulsard Prosecco Ã Ã ¯aessÃ ´Ã §Ã ² (Roditis) Scheurebe ANNEX II Correlation table Regulation (EEC) No 358/79 This Regulation Article 1 Article 2, first paragraph, (1) Article 2, first paragraph, (2) Article 2, second paragraph Article 3 Article 4, (2) Article 5 Article 6 Article 7 Article 9 Article 10 Article 10a Article 11 Article 12 Article 13 Article 14 Article 14a Article 15 Article 16 Article 17 Article 18 Article 19 Article 20 Article 21 Article 22 Article 23 Article 24 Annex I Article 1, first paragraph Article 1, second paragraph, point (a) Article 1, second paragraph, point (b) Article 1, second paragraph, point (c) Article 2 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Artkiel 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 17 Article 18 Article 19 Article 20 Article 21 Article 22 Article 23 Article 24 Annex I